Citation Nr: 1754602	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-34 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hypothyroidism.

2. Entitlement to service connection for major depressive disorder.

3. Entitlement to service connection for sleep apnea syndrome.

4. Entitlement to service connection for hypertensive vascular disease.

5. Entitlement to service connection for arteriosclerotic heart disease.

6. Entitlement to service connection for diabetes mellitus.

7. Entitlement to an evaluation in excess of 40 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973.

This case arose to the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board previously remanded these issues in September 2015 for further evidentiary development.

These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

The Veteran contends that he is entitled to service connection for the following conditions: a heart condition; hypothyroidism; hypertension; sleep apnea; acquired psychiatric disorder; and diabetes, as well an evaluation in excess of 40 percent for a lumbar strain. Regrettably, the Board finds an additional remand necessary before adjudication.

In the Board's September 2015 decision, it instructed the RO to obtain addresses of the Veteran's doctors and request all private medical records from them. There is no indication in the file that the RO requested this information from the Veteran or his doctors. Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders" and that the Board errs when it fails to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

Request that the Veteran provide or identify any documentation of pertinent private (non-VA) medical care he received for his claimed disabilities not already of record, to include any records relating to sleep studies, heart conditions, and diabetes mellitus. After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


